Citation Nr: 1718136	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  02-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for small and large bowel resection, including due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm and Kilpatrick, Attorneys


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1974, including a tour in Vietnam from June 1969 to August 1970. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Pertaining to the current claim on appeal, in a June 2007 decision the Board denied the petition to reopen this claim for service connection for small and large bowel resection. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC/Court), to the extent it was unfavorable in not reopening this claim concerning the small and large bowel resection.

In a March 2008 Order, the Court granted a Joint Motion asking the Court to vacate the Board's decision denying this claim and to remand it to the Board for further development and readjudication, indicating the Veteran needed to be provided the opportunity for a hearing concerning the claim. Thus, to comply with the Court's Order, in September 2008 the Board in turn remanded the claim to the RO via the Appeals Management Center (AMC). The Veteran and his daughter subsequently testified at a hearing at the RO in support of these claims in February 2009 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing. 

In a July 2011 decision, the Board found that new and material evidence had been submitted to reopen this claim for service connection for small and large bowel resection. The Board therefore reopened this claim and remanded it for a VA examination and medical nexus opinion. In an April 2013 decision, the Board denied this claim on its underlying merits. The Veteran appealed that April 2013 Board decision to the Court/CAVC. The parties to that appeal filed a Joint Motion for Partial Remand asking the Court to vacate the Board's decision concerning this claim and to again remand it to the Board for still further development and readjudication. The Court issued an Order in January 2014 granting that Joint Motion for Partial Remand and returned the file to the Board for proceedings consistent with it. In January 2015 the Board in turn again remanded this claim to have the Veteran undergo another examination for a supplemental medical opinion. 

That supplemental medical opinion subsequently was obtained in December 2015. A Supplemental Statement of the Case (SSOC) thereafter was issued in January 2017, considering the opinion but continuing the denial of this claim. 

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms. See Stegall v. West, 11 Vet. App. 268, 271 (1998). In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance." Id.   There are times, however, when substantial, even if not total or exact, compliance with a remand directive is sufficient. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In this particular instance, given what occurred, the Board finds that the RO/AMC substantially complied with the January 2015 remand instructions by obtaining the requested supplemental medical opinion, and thereafter issuing an SSOC readjudicating the claim in light of this and all other additional evidence obtained on remand. As such, another remand is not required. 


FINDINGS OF FACT

1. The Veteran served on the landmass of Vietnam during the Vietnam Era, so it is presumed he was exposed to herbicides such as the dioxin in Agent Orange as a consequence.


2. The preponderance of the evidence, however, shows that his small and large bowel resection was not caused or aggravated by his exposure to herbicides such as Agent Orange or by any other disease, injury, or event during his active military service.


CONCLUSION OF LAW

The Veteran's small and large bowel resection was not incurred in or aggravated by disease, injury or event during his active military service and may not be presumed to have been. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising her of the information and evidence he is expected to provide versus the information and evidence that VA will obtain for his or on his behalf. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Ideally, VCAA notice should be provided prior to initially adjudicating a claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). However, both the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) and the lower Veterans Court (CAVC) have clarified that, even if VCAA notice is not provided before initially adjudicating a claim or, if provided, was inadequate or incomplete, this timing error in the provision of this notice can be rectified ("cured") by providing the required notice and then readjudicating the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of his claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on a case-by-case basis, and, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing the occurrence of this error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim. See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Here, a January 2005 letter informed the Veteran of the elements required to establish his entitlement to service connection on both direct and secondary bases, gave examples of the types of evidence he could submit in support of his claim, and provided notice of his and VA's respective responsibilities in obtaining this supporting evidence, including relevant records and other evidence on his behalf. Although the January 2005 letter did not provide notice of the degree of disability and effective date elements, this deficiency was harmless as such "downstream" issues only come into play once a claim for service connection is granted. See Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (characterizing the degree of disability and effective date as "downstream" issues) (citing Evans v. West, 12 Vet. App. 396, 399 (1999)). As discussed below, the Veteran's claim must be denied. Thus, lack of notice of these last two elements did not affect the outcome of this claim and consequently no prejudice exists. See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005) (holding that a demonstration that an error did not affect the outcome of a case establishes lack of prejudice); rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Moreover, although that VCAA notice letter was not sent prior to initially adjudicating his claim, this delay also was harmless as he has had ample opportunity to submit additional information and evidence followed by readjudication of this claim in a December 2005 SOC and SSOCs since provided in April 2011, November 2012, and January 2017. See Mayfield, 499 F.3d at 1323, also Prickett, 20 Vet. App. at 376. Therefore, the duty to notify has been satisfied. See 38 C.F.R. § 5103 (a); Quartuccio, 16 Vet. App. at 187.

To satisfy this additional obligation, the Veteran's service treatment records (STRs), post-service VA treatment records, Social Security Administration (SSA) records, and lay statements have been obtained and associated with his claims file for consideration. He also was provided a VA medical examination and opinion in December 2015. When VA undertakes to provide an examination or obtain an opinion in response to a claim of entitlement to service connection, it must ensure the examination or opinion is adequate or otherwise notify the Veteran why an adequate examination or opinion cannot be provided. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the VA examination performed and opinion obtained in this particular instance is more than adequate to decide this claim. The examination and opinion is fully informed, comprehensive, and substantiated since based on the evidence of record as well on the Veteran's statements and the results of the objective physical examination. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) and D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully-informed one). See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion", even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner. See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged). Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159 (a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. See Cox v. Nicholson, 20 Vet. App. 563 (2007).

As explained in the INTRODUCTION, there was compliance, certainly acceptable substantial compliance, with this January 2015 remand directive with regards to obtaining an adequate supplemental medical opinion. See Stegall v. West, 11 Vet. App. 268 (1998). 

Finally, regarding the Veteran's February 2009 Travel Board hearing, 38 C.F.R. § 3.103 (c)(2) requires that a VLJ chairing a hearing fulfill two duties to comply with this VA regulation. These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, to this end, during the Veteran's hearing all parties agreed as to the issue on appeal. The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disability he is claiming. There is no indication there is any outstanding, obtainable, evidence pertinent to this claim that VA has not attempted to retrieve and that is obtainable. Thus, the Board finds that the duties under Bryant have been met. Further, to the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence. Moreover, in their hearing testimony he and his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate this claim. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim). All of this being true, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

All relevant evidence necessary for an equitable resolution of this claim has been identified and obtained, to the extent possible. The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal of this claim. All pertinent due process requirements have been met. 38 C.F.R. § 3.103.

Analysis

The Veteran claims entitlement to service connection for residuals of small and large bowel resections, which he argues were caused or aggravated by exposure to herbicides during his active military service - specifically, during the course of his tour in Vietnam. For the following reasons and bases, however, the Board finds that service connection is not warranted for this claimed disability.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). To substantiate a claim of entitlement to service connection, there must be competent and credible evidence of (1) a current disability (namely, owing to one for which service connection is being sought); (2) incurrence or aggravation of a relevant disease or an injury in service; and (3) a causal connection ("nexus") between the disease or injury in service and the current disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay evidence nonetheless can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Lay persons can also provide an eye-witness account of an individual's visible symptoms. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

However, claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309 (a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303 (b). See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases"). Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303 (b). In order to establish the existence of a chronic disease in service, or during a presumptive period per § 3.307, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain in a claim for arthritis or abnormal heart action in a claim for heart disease) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned. Id. If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id.  

The Federal Circuit Court has clarified that the requirement of showing a continuity of symptomatology after service under subsection 3.303(b) is a distinct and lesser evidentiary burden than the nexus element of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added). Walker, 708 F.3d at 1338-1339. Thus, showing a continuity of symptomatology after service is an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation." Id. at 1338; see also id. at 1336 (observing that section 3.303(b) provides a "second route by which a Veteran can establish service connection for a chronic disease"). A continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period." Id., at 1338.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the more relaxed evidentiary standard under section 3.303(b). Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309 (a). Id.  Thus, if the claimed disability is not one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "the 'nexus' requirement of the three-element test" must be satisfied in order to establish entitlement to service connection benefits. Id.  For example, the Federal Circuit Court held in Walker that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as it found that the claimant's hearing loss was not among the chronic diseases listed in section 3.309(a)). Id. at 1336-37, 1340. A particular type of hearing loss, however, namely, sensorineural hearing loss, as a type of organic disease of the nervous system, has been found to constitute a chronic disease of the type contemplated by § 3.309(a).

Here, though, because the Veteran's bowel disorder is not included amongst the chronic diseases listed in § 3.309(a), evidence of continuity of symptomatology since service is insufficient to support his claim, and instead the nexus element of the three-part test under Shedden must be satisfied. See id.  at 1338-39. 


VA regulations nonetheless provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met. See 38 C.F.R. § 3.309 (e). The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307 (a)(6). 

A Veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962 and ending on May 7, 1975 (Vietnam era) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing he was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(iii). 

The Veteran's SPRs confirm he served in Vietnam during the Vietnam era. Therefore, VA presumes he was exposed to herbicides such as Agent Orange while there.

But even so, in order to benefit from the presumption of service connection for diseases associated with herbicide exposure, he must have one of the diseases specifically enumerated in 38 C.F.R. § 3.309(e). The diseases presumed to be caused by herbicide exposure are:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult- onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, "delayed onset" peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).


Here, though, the evidence of record, including the Veteran's SSA records, private treatment records, March 2002 and August 2011 VA examination reports, show a diagnosis of ischemic bowel disease and short bowel syndrome, status post laparotomy, jejunostomy, and hemicolectomy. According to the March 2002 VA examination report, he has megaloblastic anemia and malabsorption syndrome as a result of his large and small bowel resections. In August 1986, he underwent an exploratory laparotomy and resection of his small bowel as well as excision of the transverse colon with jejunostomy at a private facility. He had presented to the emergency room about ten days earlier with a 24-hour history of severe lower abdominal pain, vomiting, and diarrhea. He was diagnosed with gangrene of the small and large bowel secondary to probable vascular insufficiency. He was also diagnosed with possible Crohn's disease of the small and large bowel. An initial operation during his hospital stay also revealed segmental colitis.

As disorders of the bowels, including ischemic bowel disease and short bowel syndrome, vascular insufficiency, Crohn's disease, and colitis, they are not among the diseases presumptively associated with herbicide exposure under § 3.309(e), so service connection may not be established on a presumptive basis for a disease not presumptively associated with herbicide exposure. See id.

But even if, as here, the disease at issue is not listed in § 3.309(e) and thus not eligible for service connection on a presumptive basis as presumptively related to herbicide exposure, service connection still may be established alternatively with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Indeed, in McCartt v. West, 12 Vet. App. 164, 167 (1999), the Court made clear that VA adjudicators are obligated to consider this alternative possibility in this circumstance, even though Combee actually concerned exposure to radiation rather than Agent Orange. But for the following reasons and bases, the preponderance of the competent and credible, so probative, medical and other evidence weighs against such a direct relationship or cause-and-effect correlation in this particular instance.


In support of his claim, the Veteran testified during his February 2009 Travel Board hearing and in a May 2011 letter that he was told at the time of his initial August 1986 surgery that his bowel disorder was caused by "poison." However, he did not state that he was told it was caused by herbicide exposure or by one of the chemicals found in herbicides used in Vietnam. Moreover, the August 1986 private hospitalization records and operation reports make no mention of a poison or chemical being a possible cause of his bowel disorders at the time. 

Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted. See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924,47,925 (Aug. 10, 2012) (hereinafter "Update); see also Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents (hereinafter "Notice"), 75 Fed. Reg. 81332, 81333 (December 27, 2010); Notice, 72 Fed. Reg., 32395, 32407 (June 12, 2007). This determination is based on periodic reports of the National Academy of Sciences (NAS) based on a comprehensive review of scientific and medical literature on potential health effects of exposure to Agent Orange. See Update, 77 Fed. Reg. at 47,925; see also 72 Fed. Reg. at 32395-96, 32407. Congress has mandated that NAS determine, to the extent possible, whether there is a statistical association between "suspect diseases" and exposure to herbicide agents. Update, 77 Fed. Reg. at 47,925. The comprehensive review and evaluation of the available literature that NAS conducted in conjunction with its report has permitted VA to identify all conditions for which the current body of knowledge supports a finding of an association with herbicide exposure. Notice, 72 Fed. Reg. at 32407.

The Secretary's determination that a positive association does not exist between a given disease and Agent Orange exposure does not preclude VA from granting service connection for any such disease. Update, 77 Fed. Reg. at 47924. However, it does constitute highly probative evidence weighing against a relationship between the disease in question and Agent Orange exposure. In this regard, NAS is a nationally recognized organization - indeed, one that was created by an Act of Congress - which is tasked with providing independent advice on scientific matters to the Federal Government, and its findings are based on ongoing and comprehensive reviews of available scientific research. Congress mandated that NAS determine, to the extent possible: (1) whether there is a statistical association between the suspect diseases and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; (2) the increased risk of disease among individuals exposed to herbicides during service in the Republic of Vietnam during the Vietnam Era; and (3) whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the health outcome. 72 Fed. Reg. at 32395. NAS has submitted these reports roughly every two years since 1993. Id. at 32395-6. The Secretary is charged with ensuring the integrity of these findings. Id. at 32395. Specifically, the Secretary must take into consideration whether the results of any particular study are statistically significant, are capable of replication, and withstand peer review. Id.  The Secretary reviews studies that report a positive relative risk and studies that report a negative risk of a particular health outcome. Id. He then determines whether the weight of evidence supports a finding that there is or is not a positive association between herbicide exposure and the subsequent health outcome. Id. The comprehensiveness and trustworthiness of this two-tiered review system, underscored by the considerable expertise of NAS, renders NAS's findings and the Secretary's conclusions especially probative.

A notice by the Secretary, published in August 2012, reflects that NAS continued to find in its Update 2010 that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and gastrointestinal, metabolic, and digestive disorders (including changes in liver enzymes, lipid abnormalities, and ulcers), as well as circulatory disorders (apart from ischemic heart disease) among a number of other diseases and health outcomes. Update, 77 Fed. Reg. at 47927. The phrase "inadequate or insufficient evidence to determine an association" refers to a category defined by NAS as one in which the available epidemiological studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association. Id.  NAS concluded that the studies published since Update 2008, and consistent with its prior reports, generally did not contain statistically significant findings or other significant evidence of association between herbicide exposure and these disorders. Id.  In this regard, NAS concentrated its review on epidemiological studies to fulfill its charge of assessing whether specific human health effects are associated with exposure to at least one of the herbicides utilized in Vietnam or a chemical component of the herbicides. Id. at 47925. The information reviewed was identified through a comprehensive search of relevant databases, including databases covering biologic, medical, toxicologic, chemical, historical, and regulatory information. Id.  NAS then conducted a comprehensive search of all medical and scientific studies on health effects of herbicides used in the Vietnam War, including more than 6,600 potentially relevant studies, of which 1,300 were carefully reviewed. Id.  Relevant animal studies were also reviewed to determine biological plausibility and possible mechanisms of action. Id.  The epidemiological information evaluated in Update 2010 was integrated with that previously assembled including Veterans studies, occupational studies, and environmental studies. Id.  Thus, based on NAS's conclusions, which are grounded in a comprehensive review of relevant scientific and medical studies, the Secretary has concluded there is no positive association between herbicide exposure and disorders of the gastrointestinal system, digestive system, and circulatory system. See id. 

The Secretary's finding, based on the reports by NAS, that a positive association does not exist between gastrointestinal, digestive, and circulatory disorders and herbicide exposure constitutes highly probative evidence weighing against a relationship between the Veteran's herbicide exposure and his current post-operative residuals of ischemic bowel disease and short bowel syndrome. According to the August 1986 private operation reports, the Veteran's small and large bowel resections were necessitated by the presence of gangrene due to vascular insufficiency and Crohn's disease. Colitis was also diagnosed at the time. However, the Secretary's finding that a relationship does not exist between circulatory disorders (which would include vascular insufficiency) weighs against a relationship between vascular insufficiency and in-service herbicide exposure. 

Likewise, as colitis is a disorder of the gastrointestinal system, the Secretary's findings also weigh against a relationship between colitis and herbicide exposure during active service. Finally, Crohn's disease is not among the diseases mentioned in the Secretary's notices, indicating it is not even suspected of being associated with herbicide exposure.

The Secretary's specific and definitive finding that there is no association between gastrointestinal, digestive, and circulatory disorders and herbicide exposure based on the NAS reports outweighs the Veteran's generalized statement that he was told that a "poison" (especially of some unknown or unspecified type) caused his bowel disorders insofar as that statement purports to show a relationship or correlation to herbicide exposure. His general, unsubstantiated, contention that his bowel disorders, either as currently diagnosed or as residuals of the initial pathologies with which he was diagnosed in 1986, are a result of in-service herbicide exposure does not constitute competent evidence in support of his claim. In this regard, the Board must assess the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). This evaluation generally involves a three-step inquiry. First, the Board must determine whether the evidence is competent. See, e.g., See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007). Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). Third, the Board must assess the probative value and weight of the evidence in light of the entire record. Gonzales, 218 F.3d at 1380-81.

As observed by the Federal Circuit, lay evidence must "demonstrate some competence." See King v. Shinseki, 700 F.3d, 1339, 1345 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted). The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent. See id. (affirming the Court's finding that the Board did not improperly discount the probative value of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration). However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it). Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability. See Davidson, 581 F.3d at 1316.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. See 38 C.F.R. § 3.159 (a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy). For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). Similarly, the Court has found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).


However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity. See Barr, 21 Vet. App. at 309. For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). The Federal Circuit has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159 (a)(1). Competent medical evidence may include statements conveying sound medical principles found in medical treatises. Id. It also includes statements contained in authoritative writings such as medical and scientific articles and research reports or analyses. Id.

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility, probative value, and relationship to other items of evidence. See Layno, 6 Vet. App. at 469 (holding that the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); accord Rucker v. Brown, 10 Vet. App. 67, 74   1997); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board discounts the weight of evidence it finds not to be credible. See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In this case, the determinative issue of whether the Veteran's bowel disorder may be related to herbicide exposure in Vietnam during his active military service involves a medically complex scientific and medical determination, as indicated by the ongoing studies reflected in the Secretary's Notices regarding the health outcomes of Agent Orange exposure. Thus, as a lay person, the Veteran does not have the appropriate medical or scientific expertise to render a competent opinion on this issue. See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309. Accordingly, his contention is outweighed by the Secretary's Update and Notices, which constitute probative evidence against a relationship between the Veteran's bowel disorders (including his current disorders and the vascular insufficiency with associated gangrene, colitis, and/or Crohn's disease necessitating surgical resection from which his current disorders stem) and his in-service herbicide exposure. See King, 700 F.3d at 1345; Layno, 6 Vet. App. at 469.

The Board also has considered a June 1997 private treatment record reflecting diagnoses of short bowel syndrome and "Agent Orange exposure in Vietnam," among other diagnoses. However, the treating physician who authored this record did not in any way indicate that he believed there was an association between the two. Rather, the mention of Agent Orange exposure was most likely in reference to the Veteran's statement that his "abdominal surgeries occurred secondary to Agent Orange in Vietnam," as reflected in the section of the record discussing his medical history. However, the fact that this history is contained in a medical record does not automatically transform it into competent evidence. A bare transcription of lay history reported by the Veteran, unenhanced by additional comment by the transcriber, does not become competent medical evidence simply because the transcriber is a medical professional. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, the June 1997 private treatment record does not support the Veteran's claim and is outweighed by the Secretary's findings discussed above. 

Accordingly, the preponderance of the evidence weighs against a relationship between the Veteran's bowel disorders, both as currently diagnosed and as a result of the pathologies diagnosed in August 1986, and his herbicide exposure in service. Although there is a presumption he was exposed to Agent Orange since he served in Vietnam during the Vietnam era, there is not also a presumption his bowel disorders are a result or consequence, and he has failed to establish the required direct connection.

The preponderance of the evidence also weighs against a relationship to any other disease, injury, or event during his active military service. He has not argued that he had gastrointestinal or vascular problems during his active service or advanced any argument in support of a relationship to service apart from as a result of herbicide exposure. His STRs are unremarkable for suggestion of gastrointestinal or digestive problems, and the September 1974 separation examination report shows that his abdomen and viscera were evaluated as normal at discharge.

The earliest evidence of his bowel disorder consists of the August 1986 private hospitalization records. These records do not mention his active service or even a long-standing history of gastrointestinal or digestive problems. Rather, they reflect that he reported a 24-hour history of the symptoms, so very recent onset, which eventually lead to the exploratory laparotomy and further surgery. 

In the August 2011 VA examination report, after examining the Veteran and reviewing the claims file and discussing the above history, the examiner opined that the Veteran's ischemic bowel disease was not caused by or a result of his active military service given the absence of any bowel problems in service. The examiner further noted that the Veteran's bowel disease was not among the conditions presumptively associated with herbicide exposure. As discussed earlier, the Court found the August 2011 VA medical opinion to be inadequate concluding the examiner's conclusion was based solely on the lack of in-service documentation of bowel problems.

A supplemental medical opinion was obtained in December 2015. After examining the Veteran and the claims folder, the examiner opined that the Veteran's small and large bowel resection was less likely than not incurred or caused by military service, to include any alleged herbicide exposure. Noting the Veteran's June 1998 hospital discharge note, which reflected the Veteran with bowel obstruction due to acute pancreatitis and 4 surgeries for intestinal obstruction, the examiner explained that the source of the Veteran's ischemic bowel disease has been bowel obstruction due to pancreatitis. The examiner further explained that the Veteran's pancreatitis is clearly not related to any toxic environmental exposures, but rather from the use of excessive alcohol. Noting that the absence of in-service complaints or treatment is not a determinative factor, the examiner explained that the Veteran's development of pancreatitis came after the Veteran's active service. The examiner continued to explain that pancreatitis is accompanied by painful symptoms, in which a person cannot be silent about and would surely seek medical attention for.

Accordingly, there is no credible evidence of an in-service disease, injury, or event to which the Veteran's currents bowel disorders (as currently diagnosed and as residuals of the disorders diagnosed in 1986) may be related. Shedden, 381 F.3d at 1166-67 (holding, in pertinent part, that entitlement to service connection requires in-service incurrence or aggravation of a disease or injury). Moreover, the long period of over a decade that elapsed between the Veteran's September 1974 separation from service and the earliest evidence of bowel problems in August 1986 further weighs against a relationship to service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service). 


In sum, the second and third Shedden elements have not been satisfied, as the competent and probative evidence weighs against a relationship between herbicide exposure and the Veteran's bowel disorders, and there is no evidence of any other disease, injury, or event during service to which these disorders may related. See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303 (a). Rather, the medical evidence reflects that the Veteran's claimed condition is due to pancreatitis which had developed his active service.

Accordingly, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bowel disorders, including ischemic bowel disease, short bowel syndrome, and other residuals of short and large bowel resection, must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

The claim of entitlement to service connection for small and large bowel resection, including as due to exposure to herbicides, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


